I concur. I cannot believe from the evidence that Miss Hunter, when struck, was at or near the crosswalk. I doubt that any reasonable mind could so find in spite of her testimony. The physical facts refute it. The officer, whose attention was attracted by the screeching of the tires on the pavement, testified that the skidmarks made by defendant's automobile were 36 feet long, and the point where they terminated was near a lamp post about 125 feet east of the intersection. Giving the plaintiff the benefit of a finding that she was struck just as defendant applied her brakes — she, the plaintiff, must have been 125 minus 36 or about 90 feet east of the intersection. I cannot see how this girl could have been carried on defendant's car from or near the crosswalk to the point where she finally fell in the street. Laying aside the defendant's and Jones' testimony and the improbability of the plaintiff's testimony (because it was for the jury to assess its weight and credibility), I think there are facts etched on the pavement which make it impossible for any reasonable mind to believe that Miss Hunter was on or near the crosswalk when she was struck.
I agree, however, with the Chief Justice that under the California law it is not negligence in law for a person to *Page 258 
cross the street at any place other than at a crosswalk. I am also in accord with the view that it is a jury question as to whether the plaintiff exercised due care in keeping a lookout while she was crossing the street and whether she gave sufficient reappraisals of the traffic approaching from the west as she was proceeding across. That is what I contended for in Hickok v.Skinner, 113 Utah 1, 190 P.2d 514.
As to the instructions, I agree with the reversal because I think the Chief Justice correct in his observation that there was no evidence that defendant's car was being operated at an excessive or unreasonable rate of speed. I have heretofore called attention to the fact that in my opinion all reasonable minds must conclude from the evidence that the defendant had passed beyond the intersection and crosswalk before she struck the plaintiff. The question then arises, where the evidence is uncontradicted that defendant was traveling at a rate of speed less than the posted speed limit, should the issue of excessive speed be submitted to the jury, in the absence of any showing by plaintiff that due to peculiar conditions existing at the time, e.g. unusually heavy traffic, adverse weather conditions, limited visibility, etc., the posted speed limit would be a dangerous rate of speed? I think not. If so it would seem to follow that in any case of collision the jury should be allowed to pass on the question of whether the speed was reasonable or prudent even though the streams of traffic were punctuated with wide spaces between cars and only one or two lanes out of eight lanes were in use near the scene of the accident and there was no evidence of anything which would call for a lesser speed, unless every driver must drive in anticipation of the possible negligence of others. I think the issue of negligence in this case as far as defendant is concerned must be limited to failure to keep a proper lookout and failure timely to sound a horn. I therefore concur in the order reversing and remanding for new trial. *Page 259